Citation Nr: 0801311	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cardiovascular 
disability.

4.  Entitlement to service connection for right shoulder 
disability. 

5.  Entitlement to service connection for sinusitis.   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran had active service from April 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In April 2005 a Travel Board hearing 
was held; a transcript of the hearing is of record.  In July 
2006 the case was remanded to the RO for further development.     

The issues of entitlement to service connection for right 
shoulder disability and sinusitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action is required on her 
part.  

FINDINGS OF FACT

1.  Hypertension was not shown in service or for a number of 
years thereafter, and the record contains no probative 
evidence which relates current hypertension to the veteran's 
active service.

2.  Cardiovascular disability was not shown in service or for 
a number of years thereafter and the record contains no 
probative evidence which relates current hypertension to the 
veteran's active service.

3.  Low back disability was not shown in service or for a 
number of years thereafter and the record contains no 
probative evidence which relates current low back disability 
to the veteran's active service.
  
  
CONCLUSIONS OF LAW

1.  Cardiovascular disability was not incurred in active 
service, nor may such disability be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. 3.303, 3.304, 3.307, 3.309 
(2007).

2.  Hypertension was not incurred in active service, nor may 
such disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. 3.303, 3.304, 3.307, 3.309 (2007).

3.  Low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. 3.303, 3.304 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally the letter advised the 
veteran to submit any evidence in her possession pertaining 
to her claims.  A subsequent August 2006 letter provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters to supplement the record after 
notice was given.  Also, the case was readjudicated by a July 
2007 supplemental statement of the case after complete notice 
was given.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claims.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  
Regarding the claims for cardiovascular disability, 
hypertension and low back disability, an examination is not 
necessary as the evidence does not establish any 
manifestation of these disabilities in service through event, 
injury or disease.   

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service medical records do not reveal any diagnosis, 
treatment or complaints of hypertension, cardiovascular 
problems or low back problems.  On March 1964 enlistment 
examination the heart, vascular system and spine were all 
found to be normal and the veteran's blood pressure was 
110/68.  In July 1964 the veteran was seen for symptoms of 
headache and nausea.  The two blood pressure readings taken 
on that day were 130/90 and 130/82.  On June 1966 separation 
examination the heart, vascular system and spine were again 
found to be normal and the veteran's blood pressure was 
110/80.  

A February 2000 private progress note shows a diagnostic 
assessment of hypertension, newly diagnosed.  The veteran had 
previously been at the emergency room where her blood 
pressure had been as high as 180/110.  Clonidine was 
prescribed to treat the hypertension.  Subsequent progress 
notes from March and October 2000 showed continued treatment 
for hypertension.

An October 2003 VA progress note shows that the veteran was 
complaining of low back pain and a small nodule on her back.  
Physical examination did show a small nodule that was tender 
and non-movable.  The veteran indicated that she took Advil 
only occasionally for pain.  

VA progress notes from August 2002 to February 2007 show 
continued treatment for hypertension and chronic low back 
pain.  A May 2004 VA progress note shows the veteran 
complaining of low back pain.  She indicated that she had had 
the pain for several years and that it began after she was in 
the military.  She had had to seek medical care several times 
for the pain.  She also indicated that she had had chronic 
sinusitis since the military and that she had been treated 
for it on numerous occasions.  She also had had cardiac 
stents placed and had been seen by a Dr. W in relation to 
this.  An August 2004 follow-up note showed the veteran 
complaining of continued low back pain.  Just mowing the lawn 
resulted in her being unable to walk for several days.  The 
pertinent diagnostic assessment was degenerative disc 
disease.  Progress notes from December 2004 and January 2005 
show continued treatment for low back pain.   

Private progress notes from May 2004 to June 2005 show 
continued treatment for low back pain with a pertinent 
diagnostic assessment of degenerative disc disease. 

At her August 2005 Board hearing the veteran testified that 
one day she was getting out of bed to tie her shoes in 
service when her back just popped.  Ever since that time she 
had been having pain off and on where she would have to bend 
over in order to walk and where she could not lift more than 
20 pounds.  She was not treated for back problems in service 
and first got treatment for the back around 1973 or 1974.  At 
that point she had problems with four discs.  Her back 
popping while on active duty was the only time that she had 
injured her back.  She also indicated that she sometimes had 
to carry 75 pound duffle bags in service and that she did at 
one point have a profile for her back but then it 
"straightened out."  Her regular duties were as a passenger 
traffic clerk, which did not require any heavy lifting.  
Regarding heart problems, the veteran testified that she 
first received treatment in February 2001.  She was not told 
that she had any heart problems in service except that she 
was told that her blood pressure would "go up and come 
down."  The first time medical personnel noticed that she 
had any kind of blood pressure problem was in the early 
1970s, around 1972.  At that time she went in for a job-
related physical and it was found to be high.  The physician 
said just to keep an eye on it; he did not want to put the 
veteran on medication at that time.  The veteran further 
indicated that currently she had two stents in place and was 
taking blood thinners due to previous artery blockages and a 
prior heart attack.

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Certain 
listed, chronic disabilities, including hypertension and 
heart disease, are presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Hypertension

The veteran's service medical records are negative for any 
clinical reference to hypertension with the June 1966 
separation examination showing normal heart and vascular 
system blood and blood pressure of 110/60 (Notably VA 
regulations define hypertension as diastolic blood pressure 
predominantly 90mm or greater.  As the veteran had only one 
such reading in service, 90 mm in July 1964 she her diastolic 
pressure was not shown to be predominately 90 mm or more).  
There is then no actual medical documentation of record of 
hypertension until February 2000 when the veteran was found 
to have "hypertension, newly diagnosed."  The veteran 
herself has not alleged that she was diagnosed with 
hypertension until approximately 1972, some 6 years after 
service.  Moreover, none of the post-service medical records 
contain any indication that the veteran's hypertension found 
at least 6 years after the veteran's separation from active 
service, was related to such service.  Although the veteran 
may believe that there is a relationship between her military 
service and her hypertension, as a layperson she is not 
competent to provide a medical opinion regarding medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, given that the veteran does not allege 
a diagnosis of hypertension or high blood pressure until some 
6 years after service; given that there is no documented 
medical evidence of hypertension until many years later; and 
given that there is no competent evidence of a nexus between 
hypertension and the veteran's service, the Board must 
conclude that the weight of the evidence is against a finding 
of service connection on either a direct or presumptive 
basis.  The preponderance of the evidence is against this 
claim and it must be denied.

Cardiovascular disability

The veteran's service medical records are also negative for 
any clinical reference of cardiovascular problems with the 
June 1966 separation examination showing normal heart and 
vascular system and normal blood pressure of 110/60.  
Additionally, the veteran affirmatively indicated that she 
was first treated for heart problems in 2001, some 35 years 
after service.   Moreover, none of the post-service medical 
records contain any indication that any current 
cardiovascular disability is related to service.  Although 
the veteran may believe that there is some relationship 
between her military service and her cardiovascular 
disability, as a layperson she is not competent to provide a 
medical opinion regarding medical nexus.  Espiritu, 2 Vet. 
App. at 494.  Further, such a lengthy interval of time 
between service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  
Consequently, given that the veteran does not allege 
treatment for cardiovascular disability other than 
hypertension until 2001 and given that there is no competent 
evidence of a nexus between any cardiovascular disability and 
the veteran's service, the Board must conclude that the 
weight of the evidence is against a finding of service 
connection on either a direct or presumptive basis.  The 
preponderance of the evidence is against this claim and it 
must be denied.

Low back disability

The veteran's service medical records are negative for any 
clinical reference to low back problems and the June 1966 
separation examination showed normal spine function.  At her 
August 2005 Board hearing the veteran did report that she had 
a back injury in service when one morning after waking up her 
back "popped" while tying her shoes.  After that she 
continued to have back problems off and on.  She further 
reported that she did not seek any treatment for this injury 
but did have a profile for a short time.  Given that the 
veteran was medically treated in service for other complaints 
(including sinusitis and shoulder problems as discussed in 
the remand below), it seems reasonable that if the veteran 
had sustained such a significant injury to her back in 
service she would have sought and received medical evaluation 
and treatment for it.  Additionally, the Board notes that the 
service medical records do not contain any documentation of a 
profile for back injury.  Thus, in the absence of any 
documentation of low back treatment or a profile, in the 
absence of any indication that there are service medical 
records missing from the file, and in the absence of any 
explanation by the veteran of why she did not seek treatment 
for her back injury, the Board finds that the weight of the 
evidence is against a finding that the veteran incurred a 
back injury in service.  

After service there is no actual medical documentation of 
back disability until 2003.  The veteran herself has not 
alleged that she was treated for back problems until 1973 or 
1974, some 7 or 8 years after service.  Moreover, none of the 
post-service medical records contain any indication that the 
veteran's low back disability allegedly found at least 7 or 8 
years after the veteran's separation from active service, was 
related to such service.  Although the veteran may believe 
that there is a relationship between her military service and 
her low back disability, as a layperson she is not competent 
to provide a medical opinion regarding medical nexus.  
Espiritu, 2 Vet. App. at 494.  Consequently, given that it is 
not shown that the veteran incurred a back injury in service; 
given that the veteran does not allege any treatment for back 
disability until 7 or 8 years after service; and given that 
there is no competent evidence of a nexus between low back 
disability and the veteran's service, the Board must conclude 
that the weight of the evidence is against a finding that the 
veteran's low back disability is service connected.  The 
preponderance of the evidence is against this claim and it 
must be denied.

ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for cardiovascular 
disability is denied.

Entitlement to service connection for low back disability is 
denied.  
  
 

REMAND

As mentioned above, a VA medical examination or opinion is 
necessary if the evidence of record (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).

Regarding the veteran's claim for right shoulder disability, 
the record clearly contains competent evidence that the 
veteran has a current shoulder disability as she was 
diagnosed as having an AC separation grade I-II and 
subacromial bursitis in September 2004 and has also been 
diagnosed as having shoulder arthralgia.  Also, the service 
medical records do establish that the veteran incurred a 
right shoulder injury in service.  An October 1 1964 record 
shows that the veteran fell on the shoulder while bowling and 
was diagnosed as having a bruised right shoulder.  The 
veteran then received follow-up treatment and evaluation of 
the shoulder on October 2, 1964 and October 6, 1964.  
Additionally, the veteran has testified that the initial 
shoulder injury continued to bother her and to deteriorate 
until the present day, which at least constitutes some 
evidence that there that the claimed shoulder disability may 
be associated with the established event, injury, or disease 
in service.
Accordingly, as criteria a-c above are met but there is 
insufficient evidence to grant service connection for right 
shoulder disability, on Remand, a VA examination is 
warranted.  

Regarding the veteran's claim for sinusitis, the service 
medical records similarly establish treatment and evaluation 
of the disease in service.   A September 1964 internal 
medicine consultation showed a diagnosis of sinusitis and the 
veteran was also seen twice for sinus congestion in October 
1964.  Additionally, the veteran testified at her August 2005 
Board hearing that she continued to have sinus problems after 
service until the present day and at one point had to have 
her sinuses "drained."  Thus, although the veteran's 
testimony regarding current sinusitis is not competent for 
establishing a current diagnosis of sinusitis (See Espiritu, 
2 Vet. App. at 494), the Board finds that given the previous 
diagnosis of sinusitis in service, the veteran is competent 
to identify whether the symptoms that were diagnosed as 
sinusitis in service have continued to the present.  
Consequently, the Board further finds that the veteran has 
presented at least some competent evidence of current 
sinusitis disability and at least some evidence that any 
current sinusitis is related to sinusitis in service.  
Accordingly, as criteria a-c above are met but there is 
insufficient evidence to grant service connection for 
sinusitis, on remand, a VA examination is warranted.  Prior 
to arranging for this examination the RO should attempt to 
obtain any records of prior treatment for sinusitis 
identified by the veteran.   
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation she has received for sinusitis 
since separation from service, to 
specifically include the name and location 
of the medical professional who 
"drained" her sinuses, and should secure 
copies of complete records of the 
treatment or evaluation from all sources 
identified.  The RO should also ask the 
veteran to identify any sources of 
treatment or evaluation she has received 
for right shoulder disability since 
service not previously identified and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified.

2.  The RO should arrange for a VA 
examination by an orthopedic physician to 
determine the likely etiology of the 
veteran's current right shoulder 
disability.  The veteran's claims folder, 
including the service medical records must 
be reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
should be performed.  The examiner should 
then provide an opinion whether such 
disability is at least as likely as not 
related to the veteran's military service.  
The examiner should explain the rationale 
for the opinion given.

3.  The RO should then arrange for a VA 
examination by an Ear, Nose and Throat 
(ENT) physician to determine the likely 
etiology of any current sinusitis.   The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests, 
including a CT scan if deemed warranted, 
should be performed.  The examiner should 
then provide an opinion whether such 
disability is at least as likely as not 
related to the veteran's military service.  
The examiner should explain the rationale 
for the opinion given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


